Citation Nr: 1029038	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  10-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel








INTRODUCTION

The appellant contends that she had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate her claim.  This case turns on whether 
she had the requisite qualifying service in the recognized 
guerillas.  In her notice of disagreement and substantive appeal, 
the appellant clearly articulated her argument that she was on a 
list of participants in a recognized guerilla unit.  Moreover, 
she specifically provided documents in support of her claim.  She 
clearly is aware that relevant evidence in this case involves 
evidence that the unit in which she served was one recognized by 
the appropriate U.S. service department.

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing her 
claim, the Board finds that she has not been prejudiced by the 
failure to provide her with notice as to the information or 
evidence necessary to substantiate her claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of the respective responsibilities of she and VA 
in obtaining that evidence.  The instant case involves the legal 
issue of whether her service qualifies for payment from a fund 
established by Congress.  The RO has obtained relevant 
information from the service department, and the appellant has 
obtained records pertaining to her service.  She is well aware of 
the information and evidence necessary to substantiate her claim, 
and has not suggested that any pertinent outstanding evidence 
remains.  The Board consequently finds that she has not been 
prejudiced by VA's failure to notify her of the allocation of 
evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, again, there is no 
suggestion by the appellant or the record of any outstanding 
evidence.  VA obtained a determination by the service department, 
and the appellant has submitted her service documents.   The 
Board notes that the United States Court of Appeals for the 
Federal Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008) that, in the context of a Dependency and Indemnity 
Compensation claim, where service department certification of a 
veteran's active service is required, an appellant is entitled to 
submit and receive consideration of new evidence concerning such 
service by the relevant service department.  The Federal Circuit 
in Capellan held that it was a violation of VA's duty to assist 
not to request service department review of additional or new 
documents or evidence provided by an appellant concerning a 
Veteran's active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

The Board finds that Capellan is not applicable in this case.  
Although the appellant submitted certain Philippine service 
documents (all of which post-dated her service by many years), 
none of those documents suggest that she served with a recognized 
guerilla unit.  In fact, some suggest the opposite.  In 
determining that the appellant did not serve with a recognized 
guerilla unit, the service department was aware of her contention 
that she served with Vera's Guerillas in 1944 and 1945.  The 
Philippine documents submitted by the appellant do not present 
any substantive change in the information before the service 
department at the time of the June 2009 determination.  The Board 
consequently finds that remand of the case for the service 
department to review the Philippine service documents is not 
warranted. In this case, the appellant has neither disputed her 
recognized dates and type of service, nor presented additional 
evidence suggesting that she served during another period of 
service which would entitle her to the benefit she seeks.  
Accordingly, Capellan does not require any further efforts by VA 
in the context of the current appeal. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical issue involved in this case consequently is whether 
the appellant has the requisite military service.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character of 
service; and (3) in the opinion of VA the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that she served with an organized guerilla 
unit named Vera's Tayabas Guerillas, with service that should be 
recognized as establishing basic eligibility for VA benefits.  
She contends that her name is carried in the Approved 
Reconstructed Guerilla roster but has not been given "weight."  
She does not allege any other type of qualifying service.

In connection with her claim she has submitted service documents 
generated by various Philippine government sources indicating 
that the appellant served with Vera's Tayabas Guerillas from 
November 1944 to September 1945.  The documents acknowledge the 
appellant was a "deserving guerilla," but indicate that her 
unit did not have "recognition."  On those documents containing 
an option for indicating that the appellant's name is carried in 
the Approved Revised Reconstructed Guerilla Roster of 1948, the 
option is not checked. 

In June 2009, the appropriate service department indicated that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the Recognized Guerrillas, in the 
service of the U.S. Armed Forces.

The Board initially notes that the Philippine service documents 
submitted by the appellant are not the type of service documents 
that suffice to establish her service.  She is claiming service 
in the recognized Guerilla units that served the U.S. Armed 
Forces, Far East, and none of those documents are from a U.S. 
service department.  In any event, the documents at most laud her 
service in Vera's Tayabas Guerillas.  The Board finds it 
noteworthy that on one of the forms, the box for indicating that 
the appellant's name is on the approved revised roster of 
recognized guerillas is not checked.

To determine the nature of the appellant's service, VA contacted 
the service department, which in June 2009 certified that she did 
not have the type of service that would qualify her for payment 
from the Filipino Veterans Equity Compensation Fund.

In light of the service department's certification that the 
appellant did not have service with the recognized Guerillas, and 
as she neither contends nor does the evidence suggest that she 
had the other types of service qualifying her for payment from 
the Filipino Veterans Equity Compensation Fund, the Board finds 
that the preponderance of the evidence is against the claim, and 
that her claim therefore must be denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


